 UNION COLLEGEUnion College and Office and Professional Employ-ees International Union, AFL-CIO, Local 32,Petitioner. Case 22-RC-7830January 23, 1980DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held on April 19, 1979, before Hearing OfficerCeleste J. Mattina of the National Labor RelationsBoard. Following the close of the hearing,' theRegional Director for Region 22 transferred this caseto the Board for decision.2Thereafter, the Employerfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudical error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1. The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organizations involved claim to repre-sent certain employees of the Employer.' Distributive Workers of America, District 65, was certified in Case 22-RC-6760 and since then has been recognized as the exclusive bargainingrepresentative of employees in the requested unit and was permitted tointervene at the hearing in this proceeding.On April 30, 1979, the Union College Employees' Association (theAssociation) submitted a motion to intervene and, in the event that the motionwas denied, requested that it be placed on the ballot in any election to be heldin the petitioned-for unit. On the same day the Association filed a petition inCase 22-RC-7854 to represent employees in the unit the Petitioner seeks inthis proceeding. The Regional Director, on May 8, 1979, dismissed the cros-petition filed by the Association in Case 22-RC-7854 and denied the motionto intervene citing the Association's failure to support its cross-petitionand/or the motion to intervene by a showing of interest which predated theclose of the hearing held in the present case as required by Sec. 11026.2(c) ofthe Board's Casehandling Manual. However, on May 4, 1979, the RegionalDirector referred to the Board the Association's request to appear on theballot. Then on June 4, 1979, the Association filed a timely request for reviewof the Regional Director's denial of its request to intervene and dismissal of itspetition in Case 22-RC-7854. We agree with the Regional Director that theAssociation has not submitted a timely showing to support either its requestfor intervention or its cross-petition in Case 22-RC-7854. See Sec. 11026.2(c)cited above, and, also, Gary Steel Products Corporation, 127 NLRB 1170(1960). Accordingly, we affirm the Regional Director's rulings with respect tothe request for intervention and cross-petition. Further, as the request to beplaced on the ballot is simply an alternative way of requesting intervention, wedeny that request for the reasons stated above.3. A question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. The following employees of the Employer arethose employees in the established, recognized bar-gaining unit set forth in the Intervenor's 1978-79bargaining agreement with the Employer and, we find,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(c) of theAct:'All full-time and part-time clerical employeeswho work more than twelve (12) hours per week,including clerks I, II, III, and IV, secretaries anddepartmental secretaries, computer operators,keypunch operators, clerk-typists, programmers,administrative assistants I and II, general clerks,couriers, switchboard operators, accounting assis-tants, typists, offset operators, lab assistants,laboratory technicians, recorders, and coordina-tors employed by the Employer at its Cranford,Plainfield, and Elizabeth, New Jersey, campuses,but excluding all professional employees, mana-gerial employees, technical employees, confiden-tial employees,' laboratory coordinators, guards,and supervisors, as defined in the National LaborRelations Act, as amended, and all other employ-ees.[Direction of Election and Excelsior footnote omit-ted from publication.]' The Regional Director transferred the case to the Board in order to allowthe Board to consider the Employer's assertion that no election may bedirected due to a potential conflict of interest between the nonteachingprofessionai employees then represented by the Petitioner and the clericalemployees sought herein. As the Petitioner no longer represents theEmployer's nonteaching professional employees, the conflict-of-interest issueraised by the Employer in opposition to the election in this proceeding hasbeen rendered moot.' The Petitioner and Employer in effect agreed to the appropriateness of therequested unit and, side from certain relatively minor changes, the unit isthat set forth in the certification in Case 22-RC-6760. District 65 refused,however, to take a position on the unit though it did not suggest, much lesscontend, that its established unit was not appropriate.' The Employer contends that the secretaries to the divisional deans at thecollege should be excluded as confidential employees. The record establishesthat the divisional deans help determine the Employer's labor policies, serveon the college's bargaining team which involves them in collective-bargainingcontract negotiations, and participate in the processing of grievances. Thesecretaries to the divisional deas have access to the grievance files and theEmployer's notes relating to the grievances and help with the work inconnection with the labor relations functions of the divisional deans.Accordingly, we find that the secretaries to the divisional deans areconfidential employees and are excluded from the appropriate unit foundherein. See B. F Goodrich Company 115 NLRB 722 (1956); SiemensCorporation. 224 NLRB 1579 (1976).247 NLRB No. 69531